Title: From John Adams to Samuel Huntington, 20 September 1780
From: Adams, John
To: Huntington, Samuel


     
      Sir
      Amsterdam Sept. 20. 1780
     
     Your Excellencys Letter of 12 July, I have received and thank you, sir, for recommending this Gentleman to me. And shall on all future occasions be obliged to you for recommending to me such Persons as you shall think proper coming to Europe.
     The Current of popular Hopes and Fears in Europe has been lately much turned by the favourable News from America. But the public opinion is of no Consequence at this Time. A bloody minded and desperate Administration in England, hold the publick opinion in Contempt and Derision and will pursue their fatal system to the utter Destruction of their Country. Their Tools, now give out that the new Parliament will turn their Thoughts to Peace. But this is permitted, by the most malicious and deliberate deception, merely to influence Elections, keep Up the stocks, and amuze their Ennemies, while they prepare some Sly Expedition against them like that of Rodney to Gibraltar and that of Clinton to Charlestown. I have the Honour to be
    